Title: To Thomas Jefferson from James Blake, 20 October 1795
From: Blake, James
To: Jefferson, Thomas



Sir
Phila. Octr. 20. 1795

The widow of Mr. Carmichael is arrived in the United States—and resides near Chester-Town in Maryland. I made her acquainted with the disappointment I had respecting a copy of Cortes’s letters, which her husband intended for you—and she informed me, she would send it to Baltimore, to any acquaintance of yours you would please to mention. Pray, Sir, will you be so good as to write her a line on the subject, and address it as below. With great respect I have the honor to be—Sir, Your most obedient & most humble servant

James Blake


Madame
Madame Carmichael Near Chester-Town Maryland

